Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was published as 20200197354

Priority date 12/20/2018 

Claims 1, 10, 11, 73, 75, 77, 79, 81 and 85-92 are pending.
No claim is allowed. 
WEST Search 10/7/2021

[0003] The bioavailability of quercetin in humans is low and highly variable (0-50%), and it is rapidly cleared with an elimination half-life of 1-2 hours after ingestion in foods or supplements (Graefe et al., 2001). There are several delivery systems to increase quercetin bioavailability: 1) lipid-based carriers; 2) polymer-based carriers or nanoparticles; 3) inclusion complexes; 4) micelles; and 5) conjugates-based capsulations (Wang et al., 2016). One such polymer-based carrier is polyvinylpyrrolidone (PVP). One PVP-based formulation of quercetin provides a 20,000-fold increase in quercetin solubility (Porcu et al., 2018). 
 [0006] Lyophilization of drugs, particularly biopharmaceuticals, is often used when a drug ingredient is unstable in liquid or frozen form. In addition, lyophilization allows the storage of material for longer periods of time and at room temperature. No studies on the stability of lyophilized quercetin compositions have been performed previously. 
SUMMARY OF THE INVENTION 
[0007] Provided herein are formulations including a solid form quercetin composition in an enclosed atmosphere consisting essentially of an inert gas or a combination of inert gases. The solid form quercetin composition can be freeze-dried or prepared by spraying drying, rotoevaporation, or crystallization. The inert gas can be essentially oxygen-free. The inert gas can be nitrogen or argon. The solid form quercetin can include a drug delivery formulation. The drug delivery formulation can be a lipid-based carrier, a polymer-based carrier, nanoparticles, inclusion complexes, micelles, or a conjugate-based capsulation. The solid form quercetin composition can be about 7-11% quercetin and about 89-93% polyvinylpyrrolidone w/w. The solid form quercetin composition can remain greater than 99% of the input quercetin after 24 months at about 20-25.degree. C., or greater than 99% of the input quercetin after 24 months days at about 21.degree. C., or greater than 97% of the input quercetin after 24 months at about 
[0008] Provided herein are methods of reducing the rate of formation of toxic byproduct by degradation of a solid form quercetin composition by purging air from an airtight container containing the solid form quercetin composition and filling the container with an atmosphere consisting essentially of an inert gas or a combination of inert gases. The solid form quercetin composition can be freeze-dried or prepared by spraying drying, rotoevaporation, or crystallization. The inert gas can be essentially oxygen-free. The inert gas can be nitrogen or argon. The solid form quercetin composition can include a drug delivery formulation. The drug delivery formulation can be a lipid-based carrier, a polymer-based carrier, nanoparticles, inclusion complexes, micelles, or a conjugate-based capsulation. The polymer-based carrier can be polyvinylpyrrolidone (PVP). The solid form quercetin composition can be 7-11% quercetin and 89-93% polyvinylpyrrolidone w/w. The airtight container can be a glass vial with a stopper and aluminum cap or a glass ampoule. 
[0009] Provided herein are containers including a solid form quercetin composition and an atmosphere consisting essentially of an inert gas or a combination of inert gases, wherein the container is airtight. The solid form quercetin composition can be freeze-dried or prepared by spraying drying, rotoevaporation, or crystallization. The inert gas can be essentially oxygen-free. The inert gas can be nitrogen or argon. The solid form quercetin composition can include a drug delivery formulation. The drug delivery formulation can be a lipid-based carrier, a polymer-based carrier, nanoparticles, inclusion complexes, micelles, or a conjugate-based capsulation. The polymer-based carrier can be polyvinylpyrrolidone (PVP). The solid form quercetin composition can be 7-11% quercetin and 89-93% polyvinylpyrrolidone w/w. The airtight container can be a glass vial with a stopper and aluminum cap or a glass ampoule. 



Response to Remarks

Applicants response filed on 06/29/2021 is acknowledged.  Amendments in claims were entered.  Claim 1 was amended to disclaim that the composition does not comprise a lipid-based carrier to overcome the rejection. Applicant’s arguments were considered but were not found persuasive.  Since claims were amended, office action is revised to address the amendments in claims.   The arguments do not apply.
Grygor’ieva et al teaches a method of obtaining a pharmacologically active product that is a liposomal composition of phospholipid phosphatidylcholine and physiologically active substance, quercetin (3,3′, 4′, 5, 7-pentaoxyflavone). 
It provides a method of optimized parameters sequential processes of dissolution, emulsification, dispersion and lyophilization that results in liposomal quercetin (QC) product with proven independent methods liposomal organization, high stability and pharmacological activity.
Ramesova et al. (IDS, 09/09/2020) teaches the instability of quercetin when exposed to atmospheric oxygen. The amount of oxidative reaction products increases with the exposure time (abstract). A process under deaerated conditions by use of inert gas is suggested in the last paragraph of the publication.

Spencer discloses a method of controlling the oxidation of chemicals during storage using noble gases (abstract). A solution of quercetin was packed in an oxygen or in a nitrogen atmosphere. The degradation by oxygen turned the solution orange whereas the quercetin solution in nitrogen atmosphere remained yellow (ex. 1).
By-product 2-(3, 4-dihydroxybenzoyloxy)-4,6-dihydroxybenzoic acid (DB-DBA) found in quercetin. Therefore, solution provided is in the packing of the composition in an inert gas atmosphere.
It would have been obvious to one skilled in the art  at the time the invention was filed to fill the atmosphere where the quercetin compositions are stored in with inert gas in order to avoid degradation caused by atmospheric oxygen as cited in the office action.
	The degradation product of quercetin identified as in instant claim 79 is taught by the prior art. Instant specification discloses that Applicants were the first to identify this compound. [0033]. It appears that Zenkevich et al. (2007, 892 reference) discloses some degradation products which includes compound of claim 79.  It also teaches several other specific degradation products of quercetin. These reference teaches quercetin solid formulations containing PVP which embraces Applicants claimed invention.

Figure shown on front page of published instant application clearly shows the results of comparison of N2 with air which was expected because of the degradation of the quercetin is kept in inert gas in order to avoid any decomposition which is taught by the prior art. 

Applicant’s specification discloses figures 8 and 9 as follows Applicants claimed invention. See the entire documents.


    PNG
    media_image1.png
    211
    454
    media_image1.png
    Greyscale

FIG 8 show the ©fleet of substitution of air with nitrogen gas storage atmosphere on degradation of a solid form quercetin composition; and,

FIG, 9 shows effect of substitution of air with nitrogen gas storage atmosphere on 2-f3s4-dshydroxybenzoyloxyl^vS'difiydfoxytsenzoio acid accumulation of a solid form quercetin composition,

Figure 9 is same as on front page of the published application US 2020/0197355).

Election of Invention

Previously, Applicant elected the group I without traverse. Claims readable on the elected invention were 1, 2, 5, and 7-11.Applicant elected a solid form quercetin composition wherein the inert gas is nitrogen and wherein the solid form quercetin composition comprises a drug delivery formulation comprising a polymer-based carrier comprising polyvinylpyrrolidone at about 12:1 polyvinylpyrrolidone: quercetin w/w.  Claims readable on the elected species are 1, 2, 5, and 7-11.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 11 and 73, 75, 77, 79, 81 and 85-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:

In regards to claimed “comprises” or “comprising” . The broadest and most commonly used transitional phrase is the term “comprising,”. “Comprising” or “comprises” appears about four times in claim 1.  Comprising is an “open-ended” term that “does not exclude additional, unrecited elements or method steps.” The “transitional phrase” is the term or phrase that links the preamble of a claim to the body of the claim. (See MPEP § 2111.03.).
The rejection applies to all claims as all claims are dependent on claim 1.
173 Claims Must Particularly Point Out and Distinctly Claim the Invention [R-10.2019]
Optimizing patent quality by providing clear notice to the public of the boundaries of the inventive subject matter protected by a patent grant fosters innovation and competitiveness. Accordingly, providing high quality patents is one of the agency’s guiding principles. The Office recognizes that issuing patents with clear and definite claim language is a key component to enhancing the quality of patents and raising confidence in the patent process.
35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. (Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention, "pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors.) In patent examining parlance, the claim language must be "definite" to comply with35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Conversely, a claim that does not comply with this requirement of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is "indefinite."
Therefore, it is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite. Such a rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. As an indefiniteness rejection requires the applicant to respond by explaining why the language is definite or by amending the claim, such rejections must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection.

Applicants bears the burden of establishing that the ingredients present in the prior art composition are excluded by the “consisting essentially of’ claim language. In re De Lajarte, 337 F.2d 870, 874 (CCPA 1964).

35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 10, 11, 75, 77, 79, 81 and 85-92 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grygor’ieva et al. (20170196808, 15/324009 priority date Jan, 2017), Spencer, Kevin (WO 93/00802 (IDS dated 09/09/2020) and Kakran et al. (Colloids and Surface B: Bio interfaces 88 (2011) 121-130, 892 dated 11/15/2019) and  Zenkevich et al. (Molecules, 2007, 654-672). These references teach method of reducing degradation by keeping quercetin in inert gas such as nitrogen where quercetin is in ethanol and polyvinylpyrrolidone, freeze-dried as claimed.  See the entire documents. 

    PNG
    media_image2.png
    406
    645
    media_image2.png
    Greyscale


Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to claim 1, Grygor’ieva et al teaches a method of obtaining a pharmacologically active product that is a liposomal composition of phospholipid phosphatidylcholine and physiologically active substance, quercetin (3,3′, 4′, 5, 7-pentaoxyflavone). 
It provides a method of optimized parameters sequential processes of dissolution, emulsification, dispersion and lyophilization that results in liposomal quercetin (QC) product with proven independent methods liposomal organization, high stability and pharmacological activity. The high quality of the target product produced by the method claimed ensures the benefits of level and dynamics of integral pharmacological effect in non-clinical study, as compared with liposomal quercetin product produced by the prototype method. The polytropic pharmacotherapeutic activity of the target product with demonstrated high level of harmlessness by different routes of administration, was to prove in the model of subtotal myocardial ischemia and reperfusion isolated heart performance in Guinea pigs by Langendorff method (the antiarrhythmic effect, normalisation of functional and hemodynamic characteristics of the myocardium), and also at the traumatic keratitis (reparative and anti-inflammatory effect). Grygor’ieva et al teaches that the invention is intended for use in pharmacy and medicine as a way to obtain a competitive product pharmacotherapy ophthalmologic and cardiologic diseases, adequate to different routes of administration. (Abstract)
In regards to claim 1, Grygor’ieva et al. (US 20170196808) teaches in example 1, it teaches the method where quercetin (QC) is dissolved in ethyl alcohol Dissolve accurately weighed 42.0 g of PC (recalculated on 100% substance ethyl alcohol at a room temperature and add to the above QC solution. Mix the solution mixture for 5-7 min, transfer the mixture to a rotary evaporator, and allow alcohol to evaporate completely in vacuum at (40-42) .degree. C. until a film is formed. When the drying process is over, blow inert gas into the evaporator flask for 20-25 minutes. Add lactose solution in phosphate buffer solution, pH (6.7-7.1).  See [0019]- [0022], Example 1].
Grygor’ieva et al   teaches polymer base carrier comprises polyvinylpyrrolidone.  it teaches known methods of obtaining QC products include an operation of transforming quercetin into soluble state, in the presence of polyvinylpyrrolidone mixtures thereof [0004].  One skilled in the art at the time the invention was filed would know how to optimize the amount of the polyvinylpyrrolidone and other ingredients composition as needed. 
In regards to claim 75, the vials containing emulsion was blasted-air freeze efficiently and freeze-dry (e.g. Martin Christ-2-6-D, USA). After drying, blow vials with a lyophilized product with inert gas, close and seal under aseptic conditions.  [0023]. See [0023] and [0079].  See examples 1-3 and [0077]. 
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to reduce the rate of a toxic contaminants by degradation of quercetin in ethanol, freeze-dried quercetin as instantly claimed because Spencer teaches quercetin in nitrogen to reduce the degradation and contamination in quercetin caused by oxidation and degradation product or contamination is disclosed and identified by Zenkevich et al (as cited above).    It teaches that the vials containing emulsion was blasted-air freeze efficiently and freeze-dry (e.g. Martin Christ-2-6-D, USA). After drying, blow vials with a lyophilized product with inert gas, close and seal under aseptic conditions.  [0023].
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to reduce the rate of a toxic contaminants by degradation of quercetin in ethanol, freeze-dried quercetin as instantly claimed because Grygor’ieva et al teaches quercetin in inert gas which is expected to reduce the degradation and contamination in quercetin caused by oxidation.  The degradation product or contamination is disclosed and identified by Zenkevich et al (as cited above). 
In regards to claims 73, Spencer teaches the oxygen free quercetin 
Spencer teaches keeping quercetin in nitrogen at 20C.  
In regards to claim 77, a person skilled in the art would know how to measure the contamination due to degradation because Spencer teaches toxic contamination due to degradation of quercetin.
In regards to claim 75, Spencer teaches inert gas nitrogen, Applicants claims are drawn to nitrogen as inert gas.  There is no other gas present in the container. Duration of claim 24 months 20C-25C.
Spencer teaches contamination and degradation of quercetin and keeping it in inert gas or its mixtures. It further, teaches a method for enhancing the stability of chemicals or chemical preparations during storage thereof.   It teaches a method of controlling the oxidation of chemicals or chemical preparations during at least a portion of storage thereof by contacting the same with a noble gas, a mixture of noble gases or a gaseous mixture containing at least one noble gas.
Figure 2 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, krypton and xenon at 25°C. Figure 3 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, neon and air at 25°C. See fig. 5-14. .
No unexpected and unobvious results are disclosed in specification
In regards to claims 1, Spencer, Kevin (WO 93/00802 (IDS dated 08/13/21) teaches a formulation of quercetin and method of controlling oxidation of a chemicals during storage using at least one noble gas or a gaseous mixtures containing at least one noble gas or a mixture of noble  gases. (Abstract and (lines 1-4, field of the invention, page 1).
Spencer teaches that in fact it is well established that the preferred method for the storage of chemicals or chemical preparation is under an inert gas or non-reactive atmosphere of nitrogen is usually used due to its cost considerations.  Inert gas or non-reactive atmospheres which can be either nitrogen or argon are recommended for packaging or storing chemicals or chemical preparations.   (Lines 1-2, page 1 and lines 1-5, page 2 and summary of invention).  See page 7 where it teaches inhibiting the oxidation of chemicals or chemical preparations.  Nitrogen was used as inert gas due to low cost.
In regards to absorptivity of a solution of quercetin under both nitrogen and oxygen is shown in figures 1-3.  Figures 2 and 3 shows the temperature 25C.

    PNG
    media_image3.png
    68
    556
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    935
    625
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    952
    587
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    950
    595
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    108
    572
    media_image7.png
    Greyscale

See example 1 where quercetin is disclosed.
In regards to Applicant’s claim 75 drawn to temperature 20-25C.  In figure 3, of Spencer reference, 25C temperature was maintained.  
A person skilled in the art would figure out to maintain the temperature for 24 months or more or less as needed because it is known that quercetin should be kept under controlled conditions in order to reduce the decomposition.  Maintaining the stability and the temperature would have been obvious to one skilled in the art especially working with the compounds such quercetin.
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use inert gas to reduce the oxidation of quercetin in the formulation because it reduces degradation at a low cost.  Spencer teaches that method of controlling oxidation of a chemicals during storage using at least one noble gas or a gaseous mixtures containing at least one noble gas or a mixture of noble gases which includes nitrogen or can be nitrogen.  The oxidation and degradation can produce toxic contamination in the formulation.   A person skilled in the art can select the temperature 25C or a closer range in order to reduce the formation of toxic contaminant.  
One of the motivation to use nitrogen to reduce the degradation of quercetin as shown in example 1 because of the low cost.   Figure 1 it shows the comparison of nitrogen and oxygen.  Figures 1-3 (as above) clearly shows the absorptivity of all the inert gases and in along with other inert gases.  IN each case it is better than oxygen and reduce the degradation.  Nitrogen is good enough to control the degradation of quercetin as Applicants applied and prior art teaches using nitrogen.  Therefore, a person skilled in the art have the option to use nitrogen to reduce the degradation of quercetin or contamination caused by it and also lower the cost as taught by Spencer. 
Applicant’s specification discloses figures 8 and 9 as follows:  

    PNG
    media_image8.png
    136
    599
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    686
    660
    media_image9.png
    Greyscale
 



    PNG
    media_image10.png
    569
    675
    media_image10.png
    Greyscale


(Figure 9 is same as on front page of the published application US 2020/0197355). Similar comparison is taught by Spencer as shown above. 
Kakran et al. teaches formulation of quercetin with enhance the dissolution rate of a poorly water-soluble antioxidant drug, quercetin. Quercetin formed inclusion complexes with β-cyclodextrin, and solid dispersions with polyvinylpyrrolidone and pluronic F127, where quercetin was present in an amorphous form and/or was dispersed at a molecular level. The dissolution rate of quercetin in its complexes and solid dispersions improved significantly from the raw quercetin as indicated by the percent dissolution efficiency. It was observed that at lower carrier concentration, the solid dispersions of quercetin with polyvinylpyrrolidone and pluronic F127 presented better dissolution than its complex with β-cyclodextrin but at higher carrier concentration, there was no significant difference in the dissolution behavior of the three formulations.(Abstract). 
In regards to addition of PVP, as in claim 1, 10 and 11, Kakran teaches quercetin and its complexes with beta-cyclodextrin and water soluble carrier like polyvinylpyrrolidone are added in the composition. The percentage of quercetin about 7-11% and about 89%-93% w/w PVP in various ratios.  A person skilled in the art would add PVP and quercetin as needed in ratios as taught by Kakran.  (Introduction, right column, last para on page 121).
In regards to claims 73 and 75, Spencer teaches the oxygen free quercetin formulation, a person skilled in the art would keep quercetin in glass vial with stopper and aluminum cap or glass ampule.
In regards to claims 85-92, drawn to solubility of at least 19 grams per liter quercetin or per ml for intravenous injection is considered obvious to one skilled in the art or even familiar with the art.  One skilled in the art would be able to make aqueous solutions or solutions for injections of freeze dried quercetin in liter in any concentration.   
It would have been obvious to one skilled in the art at the time the invention was filed to make the quercetin composition as needed by the method taught by Grygor’ieva et al. Spencer and Kakran.  
In regards to claim 77, a person skilled in the art would know how to measure the contamination due to degradation because Spencer and Zenkevich teaches toxic contamination due to degradation of quercetin.
Spencer teaches inert gas nitrogen, Applicants claims are drawn to nitrogen as inert gas.  There is no other gas present in the container. 
In regards to storage temperature in each case is 20C-25C as in claims 75.
 Spencer and Zenkevich teaches contamination and degradation of quercetin and keeping it in inert gas or its mixtures. Since claims are limited to nitrogen as inert gas, Spencer teaches keeping quercetin in nitrogen at 20C.  
It further, teaches a method for enhancing the stability of chemicals or chemical preparations during storage thereof.   It teaches a method of controlling the oxidation of chemicals or chemical preparations during at least a portion of storage thereof by contacting the same with a noble gas, a mixture of noble gases or a gaseous mixture containing at least one noble gas.
Figure 2 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, krypton and xenon at 25°C. Figure 3 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, neon and air at 25°C. See fig. 5-14. 
Kakran teaches dissolution enhancement of quercetin through nanofabrication, complexation, and solid dispersion,
In regards to claim 1, Kakran teaches quercetin and its complexes with beta-cyclodextrin and water soluble carrier like polyvinylpyrrolidone in the composition. (Lines (Introduction, right column, last para on page 121).
In regards to claim 79, Grygor’ieva et al. Spencer and Kakran does not explicitly teach specific degradation product of quercetin,   2, 4,6-trihydroxybenzoic (phloroglucinic) acid.
In regards to claim 79, Zenkevich et al teaches composition in aqueous ethanol solution and toxic contaminant teaches specific produce of claim 79 which are reaction products are typical of other oxidative degradation processes of quercetin, namely 3, 4-dihydroxy-benzoic (proto-catechuic) and 2, 4,6-trihydroxybenzoic (phloroglucinic) acid, as well as the decarboxylation product of the later. 1, 3, 5-trihydroxybenzene (phloroglucinol). It also teaches 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid in quercetin as instantly claimed.  It teaches the identification of the products of oxidation of quercetin at ambient temperature.  Zenkevich et al. teaches that oxidation of quercetin by air oxygen takes place in water and aqueous ethanol solutions under mild conditions, namely in moderately-basic media (pH ~ 8-10) at ambient temperature and in the absence of any radical initiators, without enzymatic catalysis or irradiation of the reaction media by light.  The process involves the cleavage of the γ-pyrone fragment (ring C) of the quercetin molecule by oxygen, with primary formation of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid (depside).).(Abstract).
Zenkevich teaches oxidative destruction of quercetin by air oxygen under mild conditions should be considered as one of the typical reactions both for this compound and other flavonoids. It is observed not only by heating its solutions in the presence of strong bases, but can take place in water and water-ethanol solutions in moderately-basic media (pH ~ 8-10) at ambient temperature without any radical initiators or irradiation of the reaction media. (Lines 1-3, last para, page 659 and conclusions).
Zenkevich et al further teaches the effect of pH on oxidation of quercetin as shown in figures 1 -4.
It would have been obvious to one skilled In the art at the time the Invention was filed with reasonable expectation of success to reduce the rate of a toxic contaminants by degradation of quercetin in ethanol, freeze-dried quercetin as Instantly claimed because Spencer teaches quercetin in nitrogen to reduce the degradation and contamination in quercetin caused by oxidation and degradation product or contamination is disclosed and Identified by Zenkevich et al (as cited above).
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use the inert gas for reducing the rate of formation the degradation of a solid form quercetin composition purging air or inert gas from an airtight container to the solid form quercetin composition as taught by Kakran et al.  One skilled in the art at the time the invention was filed would consider using inert gas or other preventing measures to reduce the degradation of quercetin as taught by Spencer. One skilled in the art would apply the teachings of Spencer which teaches a method of controlling oxidation of a chemical or chemical preparation during storage, which comprises contacting the chemicals or chemical preparations with at least one noble gas, a mixture of noble gases or a gaseous mixture containing at least one noble gas during at least a portion of storage. (claim 1) and wherein said chemical or chemical preparation is contacted with said noble gas, mixture of noble gases or gaseous mixture containing at least one noble gas throughout storage. 
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to prepare quercetin formulation as taught by Kakran with reasonable expectation of success.   Quercetin is a member of ﬂavonoids and due to its positive impact on human health it can be used as nutraceutical or food supplement.  
Motivation is provided by the prior art advantages of the formulation that one of the functions of the carrier or matrix is to increase the wettability and thereby improve the dissolution behavior of the dispersed drug  the nanoparticles of quercetin, its complexes with β-cyclodextrin and its solid dispersions with hydrophilic and water-soluble carriers like polyvinylpyrrolidone (a hydrophilic polymer).   
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 11, 75, 77, 79, 81 and 85-92 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43, 53, 55, 73, 75, 76, 77, 79, 81, 83 and 85 of copending Application No. 16/226,781 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims od the co-pending application is considered obvious to one skilled in the art at the time the invention was filed.  The composition does not comprises a lipid based carrier and claims drawn to freeze dried quercetin compositions similar to instant claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 11, 75, 77, 79, 81 and 85-92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 (claims 16, 17, 19, 20, 22, 23, 25-28, 34-36 and 39-44)  of U.S. Patent No11,156,623. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are considered obvious over claims of the issued patent drawn t quercetin. As claimed. 
provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, 17, of copending Application No. 16/226795(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628